Case 1:21-cr-00149-WS Document 1-1 Filed 06/24/21 Page 1 of 10                                PageID #: 120




                       AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

     I, Wesley Anthony, being duly sworn, depose and state:

                                           AGENT BACKGROUND

     1.      I am a Special Agent of the U.S. Small Business Administration      -   Office of Inspector Gen-

 eral.   I am empowered by the Inspector       General Act   of 1978 to conduct investigations, cary fire-

 arms, execute and serve search, seizure, and arrest warrants, make warrantless arrests, administer

 oaths, require and receive information relating to offenses against the United States, and take other

 such actions as authorizedby law. I was previously a Special Agent with the Department of Home-

 land Security, Homeland Security Investigations. As a Special Agent with 17 years of experience,

 I have conducted or been involved in human smuggling and human trafficking investigations, in-

 cluding the illegal practice of harboring and employing unlawfully present foreign nationals for

 the purpose of using them as laborers in order to obtain a commercial advantage. In my career,             I

 have also conducted numerous investigations relating to financial fraud, money laundering, immi-

 gration fraud, and cybercrime investigations. I have received training at the Federal Law Enforce-

 ment Training Center in Georgia regarding financial fraud and cybercrime. I have attended spe-

 cialized training courses in the areas of financial crime and money laundering during my career.

 In furtherance of human smugglinglhuman trafficking, financial crime, and cybercrime investiga-

 tions   I   have conducted,   I   have employed both traditional and contemporary investigative tech-

 niques to include physical surveillance, document review, witness interviews; record checks, and

 the seizure and analysis of electronic media and data.       I have   also either led or participated in the

 execution of numerous enforcement actions, including probable cause arrests and searches, many

 of which involved the subsequent seizure of both tangible items of evidentiary value and electronic

 media and data, as well as the identification of material witnesses.



                                                       I
Case 1:21-cr-00149-WS Document 1-1 Filed 06/24/21 Page 2 of 10                        PageID #: 121




                                        INTRODUCTION

     2.   Below, I have set forth only those facts necessary to establish probable cause that Zheng

 Kong Zheng, Kong Mei Zheng, Zheng Guo Zheng, and De Yun Wang (spouse of Zheng Kong

 Zheng) have violated 18 U.S.C. $ 1349 (wire fraud conspiracy) between April2020 andJune202l

 in the Southern District of Alabama.l I am familiar with the information contained in this affidavit

 based upon the investigation   I conducted   and based on my conversations with other law enforce-

 ment officers. Because this affidavit is being submitted for the limited pulpose of securing arrest

 warrants for the above-named persons for the alleged violation committed in this district, I did not

 include each fact known to me concerning this investigation. All times, dates, amounts, and loca-

 tions described in my affidavit are approximations. The proffered facts are allegations only.

                                       PROBABLE CAUSE

    A.    Background regarding restaurant

    3.    In May 2009, the U.S. Border Patrol office in Mobile, Alabama received information that

 Zheng Kong Zheng, the owner of the real property located at 3725 Airport Boulevard, Suite 203,

 Mobile, Alabama 36608 ("the Restaurant"), was employing and harboring undocumented non

 citizens who were illegally present in the United States. The real property located at 505

 Newport Drive West, Mobile, Alabama 36609 ("the Newport House") was being used to harbor

 the undoc-umented non citizens. In October 2009, China Super Buffet, Inc. was incorporated in

 Alabama with an address of 3725 Airport Blvd in Mobile. Kong Mei Zheng was listed as the

 company's president.




 I Theelements of 18 U.S.C. $ 1349 are: (1) two or more people agreed to try to accomplish a
 common and unlawful plan to commit wire fraud, and (2) the defendant knew about the plan's
 unlawful purpose and voluntarily joined in it.
                                                   2
Case 1:21-cr-00149-WS Document 1-1 Filed 06/24/21 Page 3 of 10                       PageID #: 122




     4.   In2014, agents investigated the China Super Buffet. Zheng Kong Zheng and his        sister,

 Kong Mei Zheng, operated the business.

     5.   At various times from 2014 to the present, agents have surveilled the Restaurant and wit-

 nessed   unlawful activity. Agents have seen Zheng Kong Zheng, Kong }l4leiZheng, and employees

 of China Super Buffet drive many persons between the Restaurant and two homes, namely the

 Newport House and the real property located at 3616 San Juan Drive, Mobile, Alabama 36609

 ("the San Juan House"). Agents have discovered that several Asian and Hispanic workers are

 housed in the two homes. Surveillance operations identified a distinct pattern of activity where a

 2011 GMC Van, white in color (the "Van") picks up the workers in the morning from each resi-

 dence and transports them to the Restaurant. The workers would then enter the restaurant directly

 through the back door. After the workday, the Van would return the workers to the Newport House

 and the San Juan House.

    6.    On several occasions, the Van, which is owned and registered by the Restaurant, was

 stopped by law enforcement in Mobile. On each occasion, the Van's occupants were identified as

 the Restaurant's employees. Most occupants were either undocumented noncitizens in the United

 States contrary   to law or were purportedly in the process of changing their immigration statuses

 after initially unlawfully entering the United States or unlawfully overstaying a previously issued

 non-immigrant visa. These undocumented noncitizens were unauthorized to have lawful employ-

 ment in the United States. During each traffic stop, the Van was being driven by the Restaurant's

 employers or supervisors. The passengers worked at the Restaurant and lived in the harboring

 houses. Despite several traffrc stops of the Van and law enforcement intervention, the harboring

 and illegal employment of undocumented noncitizens continued unabated.




                                                   J
Case 1:21-cr-00149-WS Document 1-1 Filed 06/24/21 Page 4 of 10                         PageID #: 123




     7.    Agents have reviewed financial transactions involvingtheZhengs and the China Super

 Buffet business at the Restaurant. The Restaurant is generating profits that have enriched Zheng

 family members.

     B. Background regarding government-authorized funding programs
     8.    As part of the United States' response to the economic downtum caused by the COVID-19

 pandemic, the U.S. Small Business Administration ("SBA") was authorized via the Coronavirus

 Aid, Relief, and Economic Security Act (the "CARES Act") to make loans to afflicted businesses.

 Above all, any business seeking to benefit from CARES Act-authorized funding programs cannot

 be engaged in any illegal activity.

     9.    The Restaurant applied for funding under several SBA-administered programs, namely,

 the Economic Injury Disaster Loan ("EIDL") Program, the Payroll Protection Program ("PPP"),

 and the Restaurant Revitalization Fund   ("RlUr"¡. While the programs are designed to assist busi-

 nesses weather the   COVID-19 disaster, the programs are substantially different.

     10. For example,   EIDLs are working capital loans and have a fixed interest rate and 30-year

 term, whereas PPP loans are I00% forgivable     if   60% or more of the PPP loan proceeds are used

 to meet existing payroll obligations. The period in which EIDL and PPP applicants must affirm

 certain business performance measures spanned the 12 months prior to the COVID-l9 pandemic,

 specifically, the 12 months prior to February   l, 2020 (for EIDL applications)     and February 15,

 2010 (for PPP applications). Within the loan applications for each program, the business's gross

 revenues, cost of goods sold (cost of doing business), number of employees, payroll expenses, and

 other facts were listed which were then used by the SBA in the loan application evaluation process.

     1   1. The American Rescue Plan Act, which became     public law on March 11,2021, established

 the RRF to support the restaurant industry in the United States by providing funding to those that



                                                  4
Case 1:21-cr-00149-WS Document 1-1 Filed 06/24/21 Page 5 of 10                         PageID #: 124




 have suffered significant pandemic-related revenue loss. This program provides restaurants with

 funding equal to their pandemic-related revenue loss up to $ 10 million per business and no more

 than $5 million per physical location. Recipients are not required to repay the funding   if funds   are


 used for eligible uses no later than March 11,2023.

     C. The Restaurant's EIDL applications

     12.On April 4, 2020 and June 15, 2020,the Restaurant submitted EIDL applications x3668

 andx6667 in which the Restaurant made several assertions:

           i.   The Restaurant said it operated under the trade name of 'oZheng China Super Buffet,

                Inc."

          ii.   The Restaurant indicated it employed seven people and realized gross revenues         of

                $804,688 in the 12 months prior to January    3I,2020.

         iii.   The Restaurant rcalized costs of goods sold of 5362,110 in the 12 months prior to

                January 31,2020.

         iv.    Zheng Guo Zheng is the Chief Executive Officer with a 100% ownership stake in

                the Restaurant.

          v.    The contact address for Zheng Guo Zheng was the San Juan House.

         vi.    The Restaurant' s applications were prepared by   a   person located in New York, New

                York.

     13. The intended destination account for disbursed   EIDL funding was a Regions Bank account

 x8149. (On September 9,2020, the status of the loan applications was changed to "Not Interested"

 after the applicant declined the offer of an EIDL or neglected to respond to SBA conespondence

 regarding the underlying loan application.)




                                                  5
Case 1:21-cr-00149-WS Document 1-1 Filed 06/24/21 Page 6 of 10                               PageID #: 125




     D.    The Restaurant's PPP application

     14. On June 5, 2020,theRestaurant, through ZhengGuo Zheng, applied for funding under the

 PPP through Regions Bank. Zheng Guo Zheng provided copies              of 2019 W-2s and 2020 payroll

 reports to support his loan application.

     15. On J:une23,2020,the Restaurant received $9,100 in SBA-guaranteed loan proceeds stem-

 ming from its PPP application. The loan proceeds were disbursed by Regions Bank to the Restau-

 rant's Regions Bank account x7056.

     16. Investigation of the disposition of the PPP loan proceeds received by the Restaurant found

 that they were not used to meet any payroll obligations or retain employees of the Restaurant. On

 the contrary, financial records show that the PPP funds were used to pay utilities and insurance        for

 the Restaurant, Newport House, and San Juan House - all in furtherance of the Restaurant's illegal

 activities - which in turn enriched Zheng Guo Zheng, the owner of the Restaurant; Kong Mei

 Zheng, the owner of the San Juan House used to harbor illegal workers; and De Yun V/ang and

 Zheng Kong Zheng, the owners of the Newport House used to harbor illegal workers, all in viola-

 tion of the borrower's certification within the PPP application which states in part, "The Applicant

 is not engaged in any activity that is illegal under federal, state or local   law." and" ...the funds will

 be used to retain workers and maintain     payroll."

     17   .In the PPP application, Zheng Guo Zheng affirmed the truthfulness of its information. The

 Restaurant's PPP application x2159 made several material assertions:




                                                        6
Case 1:21-cr-00149-WS Document 1-1 Filed 06/24/21 Page 7 of 10                        PageID #: 126




           vii.    The Restaurant, in the application styled as "Zheng China Super Buffet, Incorpo-

                   tated," operated under an employer identiflication number, employed six persons,

                   and was established on August 30,2019.2

           viii.   Zheng Guo Zheng is the principal owner of the entity with a 100% ownership stake

                   in the business. Zheng Guo Zheng resides at the San Juan House.

            ix.    The Restaurant incurred monthly payroll expenses of $3,675.

     18. The PPP application supporting documents contain what purport to be W-2 forms for per-

 sons employed by the Restaurant. The W-2s submitted in support of the PPP application identified

 certain persons as employees. Notably absent from the PPP application was any information listing

 identified Hispanic workers, who I know are unlawfully employed by the Restaurant and harbored

 by the business principals. This material omission served to conceal the business's ongoing viola-

 tions regarding its harboring and employment of unlawfully present noncitizens. This concealment

 made the business summarily ineligible for PPP funding under the provisions of the program.

     19.   A background check for   consumer, credit bureau,   utility, and other reporting documents

 regarding the Restaurant's employees revealed that the listed employees did not reside at the ad-

 dresses used on the2019 W-2s. (As previously stated, the San Juan House and the Newport House

 are used to harbor noncitizens who work at the Restaurant.)

     20.The Restaurant's Regions Bank records for account x8149 were reviewed to compare to

 payroll information provided for the PPP loan. This review only identified four payroll checks

 issued in2019 and one payroll check issued in2020.




 2
  This "Business Established" date contradicts the October 1,2019 date stated in the referenced
 EIDL applications.
                                                   7
Case 1:21-cr-00149-WS Document 1-1 Filed 06/24/21 Page 8 of 10                           PageID #: 127




     2I.The Restaurant's Regions Bank accountx6495 show suspicious            business practices. 'While

 the Restaurant changed ownership in August 2019, subsequent payroll checks continued to be

 drafted on Asia Super Buffet Inc.'s account. However, the Restaurant's payments did not match

 the records in the Restaurant's W-2 forms provided to Regions Bank in support of the underlying

 PPP loan application.

     22.De Yun Wang, Kong Mei Zheng,Zheng Guo Zheng, andZhengKong Zhengnever worked

 for the Restaurant in Mobile, Alabamain2019 and2020 and were ineligible to receive payroll

 checks. They departed the greater Mobile area in 2018 and established residency and businesses

 outside of the Southern District of Alabama.      All 2019 W-2s contain    inaccurate addresses. Kong

 Mei Zheng (sister of Zheng Guo Zheng)       as   well as a sister-in-law of the Zheng siblings received

 payroll checks from the Asia Super Buffet Inc. but were not listed in the Restaurant's2019 payroll

 reports.

     E.     The Restaurant's RRF application

     23. As with other government-funded economic stimulus, the RRF requires (among other pro-

 visions within the program) that the applicant / recipient affrrm that it is not engaged in any activity

 that is illegal under federal, state, or local law. The Restaurant was not eligible to receive RRF

 funds due to the Zheng family's harboring of undocumented noncitizens and their unlawful em-

 ployment at the Restaurant. The Restaurant applied for RRF funding knowing that the business

 was engaged in immigration fraud.

     24. Ãccording to SBA records, on May 21,2021the Restaurant applied to the SBA to obtain

 RRF funding. Based on the financial and workforce assertions within RRF applicationx2T2T for

 ZhengChina Super Buffet Inc., the SBA created RRF Grant x90-02 for 5412,656. Within the RRF

 application, the Restaurant asserted that it was i00% ownedby Zheng Guo Zheng, that he was a



                                                      8
Case 1:21-cr-00149-WS Document 1-1 Filed 06/24/21 Page 9 of 10                         PageID #: 128




 U.S. citizen, and that he resided in the San Juan House. Further, the application asserted that the

 Restaurant realized gross revenues of $201 ,774 in2019 (i.e., prior to the Covid-19 pandemic) and

 gross revenues of $3   59   ,389 in 2020   .




     25. OnMay 28,2021, Zheng China Super Buffet Inc. received 5412,656 in SBA funds that

 were deposited into the company's Regions Bank account x8149.

                                                CONCLUSION

     26.Ibelieve there is probable cause that Zheng Kong Zheng, Kong Mei Zheng, Zheng Guo

 Zheng, and De Yun Wang have violated I 8 U.S.C. $ 1349 between April 2020 and June 2021 in

 the Southern District of Alabama.

     27.The Restaurant and its principals sought to defraud the SBA by applying for SBA funds

 appropriated or authorized under The CARES Act. Historical surveillance of the Restaurant, the

 San Juan House, and the Newport House have found that the labor staff of the Restaurant reside at

 the San Juan House and the Newport House. Most of these workers are of Hispanic descent and in

 the United States unlawfully. The Restaurant's nominee employees, as asserted on SBA loan ap-

 plications, are almost entirely Zheng family members and they are not legitimate employees.

 Within its SBA loan applications, the Restaurant made materially false statements at various times

 about certain aspects of the business. These materially false statements, which were relied upon

 by the SBA and participating PPP lender, were part of the Restaurant's scheme to unlawfully in-

 fluence and manipulate the SBA and its participating lender. As an employer of unlawfully present

 foreign nationals, the Restaurant is summarily ineligible to receive SBA funded or SBA-guaran-

 teed loan proceeds that are intended to assist lawfully operated business entities negatively affected




                                                    9
Case 1:21-cr-00149-WS Document 1-1 Filed 06/24/21 Page 10 of 10                    PageID #: 129




  by the economic decline caused by the COVID-I9 pandemic. Further, the Restaurant and its prin-

  cipals caused interstate wire communications, namely, two EIDL applications, one PPP applica-

  tion, and one RRF application.

     Dated June24,202l.




                                              Wesley Anthony
                                              Special Agent
                                              U.S. Small Business Administration
                                              Office of Inspector General




 THE ABOVE AGENT I{AS ATTESTED
 TO THIS AFFIDAVIT PURSUANT
 FED. R. CRrM. P. 4.1(bX2)(B) THrS    'ilIL
 DAY OF JUNE 2021.



           STA       MAGISTRA       ruDGE




                                               10
